Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This first non-final action is in response to applicant’s original filing of 12/19/2019.
Claims 1-20 are currently pending and have been examined.
Claim Objections
Claims 4 and 11 are objected to because of the following informalities: 
Claim 4 recites “a access code;” which appears to be a grammatical error and should be “an access code”.
Claim 11 recites “and a a processor;” appears to be a typographical error and should be amended to remove the duplicate “a.” 	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.	Claims 1-2, 5-6, 8-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMillion (U.S. Publication 20170023947 A1). 	Regarding claim 1, McMillion discloses a method for workforce management, comprising:  	receiving a service request associated with a task area from a requesting device (The first task execution step of a cleaning task 3000 configured with system default parameters and custom cleaning task parameters 3002, is to receive an event trigger 3004 to start or resume a cleaning task 3000. The mission control system's 506 processors 2600 execute the program instructions 2614 stored in memory 2612 to evaluate and listen for these event triggers 3004 to begin or resume execution of a cleaning task which may include, for example; the current day/time has reached a cleaning task's scheduled day/time, the owner's phone(s) have exited a geofence perimeter around the home, or the owner has manually pressed a “Clean Now” button 216.– See at least paragraph [0100]-[0101] and Figs. 5, 25-26, and 29-30);  	controlling movement of an unmanned aerial machine from a home base to the task area, wherein the unmanned aerial machine acquires evaluation data about the task area (Once all criteria 3006 passes, the next step in the cleaning task 3000 is for mission control 500 to send out scouts 3008 of the plurality of unmanned vehicles 1100, 1200 to perform a scouting assessment 3010 around the home to find and identify mission planning state data such as, for example; current occupancy and obstacles, recent changes in the home environment such as a cleaning machine that may have been moved to another location, and objects that are candidates for cleaning task(s) 3000. – See at least paragraph [0101]);  	determining a task to be performed based on the service request, the task area, and the evaluation data (As the mission control system 506 receives the scouting assessment 3010, its program instructions 2614 may build a mission plan 3012. The mission plan 3012 may include, for example; which cleaning task type to perform, the next steps required to perform a task 3000, which cleaning machine(s) 1300 if any will participate, which unmanned vehicles 1100, 1200 will participate, which attachments 602 for the unmanned vehicles 1100, 1200 if any will be needed, the latest system and custom task parameters 3002 and safety preferences 204 to respect during operation, how many loads to divide the cleaning task 3000 into, which identified objects are appropriate for and will be included in this load of this task 3000, which unmanned vehicle of the plurality of unmanned vehicles 1100, 1200 is responsible for which identified object(s) or area of identified objects and their order or retrieval, and the estimated time of completion.  – See at least paragraph [0102] and Figs. 2 and 14 and 30);  	selecting one or more autonomous machines to perform the task based on at least the task and a location of the task area (Next, the mission plan 3012 may be executed in one or more phases (not shown), depending on how much of the load is calculated to be successfully transported in the current phase. This calculation may vary depending on operational factors such as, for example; how many unmanned vehicles 1100, 1200 are available to participate in the current cleaning task 3000, how much power is required for each leg of transport by the unmanned vehicles 1100, 1200, what is the total power capacity and current battery 1122, 1210 level for each unmanned vehicle 1100, 1200 respectively, and how many objects in the mission plan 3012 are to be transported for the current load of the cleaning task 3000. – See at least paragraph [0102] and [0119] and Figs. 11-12 and 30);  	and controlling the selected one or more autonomous machines to perform the task (Executing 3016 the mission plan 3012 may begin by sending out 3018 the unmanned vehicles 1100, 1200 for the cleaning task 3000 from their recharging housing(s). For unmanned ground vehicles 1200, they may simply drive out. For unmanned aerial vehicles 1100, a bay door 704 may open, and the tray 1002 upon which each aerial vehicle 1100 sits, may slide out of the vehicle housing 500 if needed to provide the unmanned aerial vehicle 1100 sufficient clearance to fly out. After the unmanned vehicles 1100, 1200 have exited their vehicle recharging housing, they may then proceed to the next destination in the mission plan 3012. Depending on the cleaning task type and objects identified, the next destination may be picking up any attachments 3020 in the attachments pickup area.. – See at least paragraph [0103] and Figs. 5 and 11 and 30). 	Regarding claim 2, McMillion discloses including acquiring the evaluation data about the task area from at least one of a home automation system and a third-party service provider (FIG. 2 depicts a graphical user interface 200 for managing a software configuration for the autonomous cleaning system, according to an implementation. In this example, an owner is using an app on a tablet form factor to customize the system defaults with their own safety 204 and scheduling 206 preferences for their “Software Setup” 202 after selecting the “SETUP” button 224 in the app. … The app may run on various form factors such as, for example; tablets, phones, watches, TVs, computers, in-car screens, smart appliances, universal remote controls, etc. The app may be optimized for the selected form factor, and provide a graphical user interface for some or all of the app's features or status information. The app 200 may contain other features such as, for example; sharing an ideal object arrangement state with others in the context of a social network after clicking the “SHARE” 226 button. – See at least paragraphs [0046], [0048], and Figs. 1-2). 	Regarding claim 5, McMillion discloses the task includes one or more sub-tasks requiring one or more tools to complete the task (In other implementations still, the task type is more specialized and may require tertiary attachments other than the system's primary or secondary attachments, such as dusting for example, where a UAV may grasp a feather duster to dust HVAC vents or chandeliers. … FIG. 6 depicts a block diagram of primary 614-1, 614-2 and secondary 602-1, 602-2, 602-3, 602-4 attachments 600 used by unmanned aerial vehicles to physically control objects and surfaces. … These connection points 604 may be fixed and allow the secondary attachment 602 to snap into or out of place by force, or may slide open/closed mechanically when a signal is received by the mission control housing 500 from the unmanned aerial vehicle (FIG. 11) having secured a grasping connection on the secondary attachment's 602-3 handle with the unmanned aerial vehicle's primary grasper 614-1. The attachments may be connected to the exterior sides of mission control housing(s) as viewed in 600, or they may be attached to other machines, such as, for example; cleaning machines, smart appliances, or specialized attachment storage housings. – See at least paragraphs [0038], [0055-0056] and Figs. 6, 15, 21).Regarding claim 6, McMillion discloses the unmanned aerial machine and the one or more autonomous machines are housed in a base station pod (FIG. 5 depicts a block diagram of the rear side of a mission control unmanned aerial vehicle housing 500, according to an implementation. In this example, mission control 500 comprises of five unmanned aerial vehicle storage and recharging bays 504-1, 504-2, 504-3, 504-4, 504-5 stacked on top of each other that house unmanned aerial vehicles (FIG. 11), which are stacked on top of the mission control computing system base 506, and topped with a removable lid 502. The system is expandable, and allows for (N) number of vehicle bays (FIG. 9). In the back of the mission control base 506, are ports for power 508, networking 510, and USB 512-1, 512-2, as well as a power on/off switch 514. Inside the mission control base 506 is a computing system comprising of computing components (FIG. 26) such as, for example; data storage memory, computing processor(s), networking, and other components which are used by the mission control system 506, as described in further detail below. – See at least paragraph [0053] and Figs. 4-9). 	Regarding claim 8, McMillion discloses the task area is associated with a home and the home is part of a region including a plurality of homes (At the core of the autonomous cleaning system, mission control commands and coordinates cleaning operations for the home, sending the plurality of unmanned vehicles to autonomously or semi-autonomously scout, identify, pick up, release, navigate with, and transport objects to and from a cleaning machine or designated drop location inside a home for the assigned cleaning task. … The owner's configuration choices may be influenced by a variety of factors. For example, if the home has more than one floor 104, with stairs, the owner may benefit by adding more unmanned aerial vehicles 118. If the home is a single level 104, the owner may benefit by including more unmanned ground vehicles 118. If the home owner has pets or small children 104, they may benefit by adding more occupancy sensors 118 throughout the home for increased safety protocols, compared to the needs of a single adult occupant. If the home has considerably more square footage 104, family members 104, or bedrooms 104, the owner may benefit from additional unmanned vehicles 118, recharging housings 118, and/or communication relay stations. – See at least paragraphs [0039] and [0042] and Fig. 1). 	Regarding claim 9, McMillion discloses the unmanned aerial machine and the one or more autonomous machines are housed in a base station pod located within the region (FIG. 5 depicts a block diagram of the rear side of a mission control unmanned aerial vehicle housing 500, according to an implementation. In this example, mission control 500 comprises of five unmanned aerial vehicle storage and recharging bays 504-1, 504-2, 504-3, 504-4, 504-5 stacked on top of each other that house unmanned aerial vehicles (FIG. 11), which are stacked on top of the mission control computing system base 506, and topped with a removable lid 502. The system is expandable, and allows for (N) number of vehicle bays (FIG. 9). In the back of the mission control base 506, are ports for power 508, networking 510, and USB 512-1, 512-2, as well as a power on/off switch 514. Inside the mission control base 506 is a computing system comprising of computing components (FIG. 26) such as, for example; data storage memory, computing processor(s), networking, and other components which are used by the mission control system 506, as described in further detail below. – See at least paragraph [0053] and Figs. 4-9 and 26).Regarding claim 10, McMillion discloses including receiving a plurality of service requests from the region and controlling the one or more autonomous machines to execute tasks based on the plurality of service requests to maximize performance of the tasks by the one or more autonomous machines (The unmanned vehicle control system 1124 may operate automatically as needed, but is primarily commanded by mission control 506 per the mission plan for each operation it performs. … The mission control system 506 may process identification requests through its own program instructions 2614 by referencing the imagery with its local data stores 2904, 2906, 2908, or delegate the request to remote computing resources 2510 that may process the data through artificial intelligence systems such as, for example; neural networks, machine learning, machine vision, computer vision, etc. and then return the identification request results to the mission control system program instructions 2614 for determining the mission plan 3012. … Next, the mission plan 3012 may be executed in one or more phases (not shown), depending on how much of the load is calculated to be successfully transported in the current phase. This calculation may vary depending on operational factors such as, for example; how many unmanned vehicles 1100, 1200 are available to participate in the current cleaning task 3000, how much power is required for each leg of transport by the unmanned vehicles 1100, 1200, what is the total power capacity and current battery 1122, 1210 level for each unmanned vehicle 1100, 1200 respectively, and how many objects in the mission plan 3012 are to be transported for the current load of the cleaning task 3000. – See at least paragraphs [0068], [0101], [0119] and Figs. 5, 11-12, 25-26, and 29-30). 	Regarding claim 11, McMillion discloses a networked workforce computing In the back of the mission control base 506, are ports for power 508, networking 510, and USB 512-1, 512-2, as well as a power on/off switch 514. Inside the mission control base 506 is a computing system comprising of computing components (FIG. 26) such as, for example; data storage memory, computing processor(s), networking, and other components which are used by the mission control system 506, as described in further detail below. … While the mission control system 506 primarily sends the commands for opening/closing of bay doors/trays during normal operations of executing the mission plan, the unmanned aerial vehicles may also send the signal over the wireless network if needed. … The mission control system 506 may communicate with the home's local network 2902 and remote networks 2910 to get and set the data it requires through mission control's network interfaces 2628. The systems operating on the local network 2902 may include the unmanned vehicle control systems 1124, 1208, and any automated cleaning machine systems 1304. – See at least paragraph [0053-0054] and [0098] and Figs. 5, 11-13, 26, and 29): 
 	requesting devices (The app may run on various form factors such as, for example; tablets, phones, watches, TVs, computers, in-car screens, smart appliances, universal remote controls, etc. The app may be optimized for the selected form factor, and provide a graphical user interface for some or all of the app's features or status information. The app 200 may contain other features such as, for example; sharing an ideal object arrangement state with others in the context of a social network after clicking the “SHARE” 226 button.– See at least paragraph [0046]-[0050] and Figs. 2-3 and 25); 
At the core of the autonomous cleaning system, mission control commands and coordinates cleaning operations for the home, sending the plurality of unmanned vehicles to autonomously or semi-autonomously scout, identify, pick up, release, navigate with, and transport objects to and from a cleaning machine or designated drop location inside a home for the assigned cleaning task. – See at least [0039] and Figs. 4, 8-12, 14-21, 23-25); 
 	a task management server (FIG. 25 depicts a diagram of a home environment 2500 where a plurality of unmanned vehicles 1100-(N), 1200-(N) may travel between unmanned vehicle housing(s) 500-(N), cleaning machine(s) 1300-(N), task object locations 2508-(N), and designated drop/staging locations 2514-(N) to perform cleaning task(s), and where (N) represents one to many of each illustrated representation, according to an implementation.  … The mission control systems 506 may also be connected to the internet, as well as one-to-many servers 2512-(N) comprising the plurality of remote computing resources 2510. – See at least paragraph [0093] and Figs. 5 and 25); 
 	and a processor operatively connected for computer communication to the requesting devices, the autonomous machines, and the task management server over a network (In the illustrated implementation, the automated cleaning machine system 1304 in cleaning machines 1300 may include one or more processors 2800, coupled to a non-transitory computer readable storage medium 2810 via an input/output (I/O) interface 2808. … The first task execution step of a cleaning task 3000 configured with system default parameters and custom cleaning task parameters 3002, is to receive an event trigger 3004 to start or resume a cleaning task 3000. The mission control system's 506 processors 2600 execute the program instructions 2614 stored in memory 2612 to evaluate and listen for these event triggers 3004 to begin or resume execution of a cleaning task which may include, for example; the current day/time has reached a cleaning task's scheduled day/time, the owner's phone(s) have exited a geofence perimeter around the home, or the owner has manually pressed a “Clean Now” button 216. – See at least paragraphs [0097] and [0100] and Figs. 2, 5, 13, 26, 28, and 30), wherein the processor: 
 	receives service requests associated with task areas from the requesting devices (The first task execution step of a cleaning task 3000 configured with system default parameters and custom cleaning task parameters 3002, is to receive an event trigger 3004 to start or resume a cleaning task 3000. The mission control system's 506 processors 2600 execute the program instructions 2614 stored in memory 2612 to evaluate and listen for these event triggers 3004 to begin or resume execution of a cleaning task which may include, for example; the current day/time has reached a cleaning task's scheduled day/time, the owner's phone(s) have exited a geofence perimeter around the home, or the owner has manually pressed a “Clean Now” button 216.– See at least paragraph [0100]-[0101] and Figs. 5, 25-26, and 29-30); 
 	determines tasks to be performed based on the service requests and evaluation data, wherein the evaluation data is about the task areas and is received over the network (As the mission control system 506 receives the scouting assessment 3010, its program instructions 2614 may build a mission plan 3012. The mission plan 3012 may include, for example; which cleaning task type to perform, the next steps required to perform a task 3000, which cleaning machine(s) 1300 if any will participate, which unmanned vehicles 1100, 1200 will participate, which attachments 602 for the unmanned vehicles 1100, 1200 if any will be needed, the latest system and custom task parameters 3002 and safety preferences 204 to respect during operation, how many loads to divide the cleaning task 3000 into, which identified objects are appropriate for and will be included in this load of this task 3000, which unmanned vehicle of the plurality of unmanned vehicles 1100, 1200 is responsible for which identified object(s) or area of identified objects and their order or retrieval, and the estimated time of completion.  – See at least paragraph [0102] and Figs. 2 and 14 and 30); 
 	selects a number of autonomous machines to fulfill the tasks based on at least the service requests, the evaluation data, and a location of the task areas (Next, the mission plan 3012 may be executed in one or more phases (not shown), depending on how much of the load is calculated to be successfully transported in the current phase. This calculation may vary depending on operational factors such as, for example; how many unmanned vehicles 1100, 1200 are available to participate in the current cleaning task 3000, how much power is required for each leg of transport by the unmanned vehicles 1100, 1200, what is the total power capacity and current battery 1122, 1210 level for each unmanned vehicle 1100, 1200 respectively, and how many objects in the mission plan 3012 are to be transported for the current load of the cleaning task 3000. – See at least paragraph [0102] and [0119] and Figs. 11-12 and 30);
	and controls the selected autonomous machines to perform the tasks (Executing 3016 the mission plan 3012 may begin by sending out 3018 the unmanned vehicles 1100, 1200 for the cleaning task 3000 from their recharging housing(s). For unmanned ground vehicles 1200, they may simply drive out. For unmanned aerial vehicles 1100, a bay door 704 may open, and the tray 1002 upon which each aerial vehicle 1100 sits, may slide out of the vehicle housing 500 if needed to provide the unmanned aerial vehicle 1100 sufficient clearance to fly out. After the unmanned vehicles 1100, 1200 have exited their vehicle recharging housing, they may then proceed to the next destination in the mission plan 3012. Depending on the cleaning task type and objects identified, the next destination may be picking up any attachments 3020 in the attachments pickup area.. – See at least paragraph [0103] and Figs. 5 and 11 and 30). 	Regarding claim 12, McMillion discloses including an unmanned aerial machine, wherein the processor controls the unmanned aerial machine to acquire the evaluation data about the task areas (In the illustrated implementation, the automated cleaning machine system 1304 in cleaning machines 1300 may include one or more processors 2800, coupled to a non-transitory computer readable storage medium 2810 via an input/output (I/O) interface 2808. … The first task execution step of a cleaning task 3000 configured with system default parameters and custom cleaning task parameters 3002, is to receive an event trigger 3004 to start or resume a cleaning task 3000. The mission control system's 506 processors 2600 execute the program instructions 2614 stored in memory 2612 to evaluate and listen for these event triggers 3004 to begin or resume execution of a cleaning task which may include, for example; the current day/time has reached a cleaning task's scheduled day/time, the owner's phone(s) have exited a geofence perimeter around the home, or the owner has manually pressed a “Clean Now” button 216. … Once all criteria 3006 passes, the next step in the cleaning task 3000 is for mission control 500 to send out scouts 3008 of the plurality of unmanned vehicles 1100, 1200 to perform a scouting assessment 3010 around the home to find and identify mission planning state data such as, for example; current occupancy and obstacles, recent changes in the home environment such as a cleaning machine that may have been moved to another location, and objects that are candidates for cleaning task(s) 3000. – See at least paragraphs [0097] and [0100-0101] and Figs. 2, 5, 13, 26, 28, and 30). 	Regarding claim 13, McMillion discloses each of the requesting devices are part of a predefined group and the autonomous machines are housed in a base station pod located in proximity to each of the requesting devices (FIG. 5 depicts a block diagram of the rear side of a mission control unmanned aerial vehicle housing 500, according to an implementation. In this example, mission control 500 comprises of five unmanned aerial vehicle storage and recharging bays 504-1, 504-2, 504-3, 504-4, 504-5 stacked on top of each other that house unmanned aerial vehicles (FIG. 11), which are stacked on top of the mission control computing system base 506, and topped with a removable lid 502. The system is expandable, and allows for (N) number of vehicle bays (FIG. 9). In the back of the mission control base 506, are ports for power 508, networking 510, and USB 512-1, 512-2, as well as a power on/off switch 514. Inside the mission control base 506 is a computing system comprising of computing components (FIG. 26) such as, for example; data storage memory, computing processor(s), networking, and other components which are used by the mission control system 506, as described in further detail below. … The mission control system 506 may delegate computing requests such as, for example; object identification requests to one of the many servers 2512-(N) comprising the remote computing resources 2510. – See at least paragraphs [0053] and [0094] and Figs. 4-9 and 25-26). 	Regarding claim 14, McMillion discloses the processor generates a task list based on the service requests, the tasks, the task areas and the autonomous machines to maximize performance of the tasks by the autonomous machines (FIG. 3 depicts a graphical user interface 300 for viewing the status of the autonomous cleaning system, according to an implementation. In this example, an owner is using an app on a phone form factor, and has selected the “STATUS” button 312 to view the current status notifications 302 they have subscribed to. Status notifications may include, for example; an assessment notification such as “Morning Assessment—9:29 AM” 308 that lists summary details of the scouting assessment report which are to be completed according to the mission plan, a task start notification such as “Cleaning Task Start—1:00 PM” 306 that states the task has started per the scheduled date/time recurrence preferences, and a current progress notification such as “Cleaning Task-Laundry—1:34 PM” 304 that states the unmanned vehicles have loaded the washing cleaning machine with the first toad of dark clothing items, and is now washing.  … The unmanned vehicle control system 1124 may operate automatically as needed, but is primarily commanded by mission control 506 per the mission plan for each operation it performs. … FIG. 27 is a block diagram illustrating various components of the unmanned vehicle control systems; 1124 for unmanned aerial vehicles, 1208 for unmanned ground vehicles, according to an implementation. In various examples, the block diagram may be illustrative of one or more aspects of the unmanned vehicle control systems 1124, 1208 that may be used to implement the various systems and methods discussed. In the illustrated implementation, the unmanned vehicle control systems 1124, 1208 in the unmanned vehicles 1100 1200 respectively, may include one or more processors 2700, coupled to a non-transitory computer readable storage medium 2714 via an input/output (I/O) interface 2712.  … The mission control system 506 may process identification requests through its own program instructions 2614 by referencing the imagery with its local data stores 2904, 2906, 2908, or delegate the request to remote computing resources 2510 that may process the data through artificial intelligence systems such as, for example; neural networks, machine learning, machine vision, computer vision, etc. and then return the identification request results to the mission control system program instructions 2614 for determining the mission plan 3012. … Next, the mission plan 3012 may be executed in one or more phases (not shown), depending on how much of the load is calculated to be successfully transported in the current phase. This calculation may vary depending on operational factors such as, for example; how many unmanned vehicles 1100, 1200 are available to participate in the current cleaning task 3000, how much power is required for each leg of transport by the unmanned vehicles 1100, 1200, what is the total power capacity and current battery 1122, 1210 level for each unmanned vehicle 1100, 1200 respectively, and how many objects in the mission plan 3012 are to be transported for the current load of the cleaning task 3000. – See at least paragraphs [0049], [0068], [0096], [0101], [0119] and Figs. 3, 5, 11-12, 25-27, and 29-30). 	Regarding claim 15, McMillion discloses the processor transmits one or more commands to selected autonomous machines to cause the selected autonomous machines to travel to the task areas and execute each task associated with each task area according to the task list (The unmanned vehicle control system 1124 may operate automatically as needed, but is primarily commanded by mission control 506 per the mission plan for each operation it performs. … What makes the unmanned ground vehicle an important primary component (FIG. 4) in the system as described above in 500, is its ability to support in the execution of cleaning tasks per the mission plan in concert with the unmanned aerial vehicles 1100 and cleaning machines 1300, in response to mission control 506 sending command signals over the home's local network to the wireless receiver inside the unmanned ground vehicle's control system 1208, where it travels and transports objects as needed to support the cleaning task. … FIG. 25 depicts a diagram of a home environment 2500 where a plurality of unmanned vehicles 1100-(N), 1200-(N) may travel between unmanned vehicle housing(s) 500-(N), cleaning machine(s) 1300-(N), task object locations 2508-(N), and designated drop/staging locations 2514-(N) to perform cleaning task(s), and where (N) represents one to many of each illustrated representation, according to an implementation. … In one example, the owner(s) 2502-(N) may configure a cleaning task through the website 100 or app 200 on their mobile device 2504-(N). The configuration change, or other task event triggers such as scheduled days/times for example, may then cause one or more processors 2600 (FIG. 26) to execute the program instructions 2614 (FIG. 26) of the mission control system 506 which is stored on the memory 2612 (HG. 26) coupled to the mission control system base 506 of the unmanned vehicle housing(s) 500-(N) and send the unmanned vehicles 1100-(N), 1200-(N) to begin or resume the cleaning task. The unmanned aerial vehicles 1100-(N) may then travel to the task object locations 2508-(N) to pick up the objects and transport them to the cleaning machine(s) 1300-(N) or other designated drop/staging location(s) 2514-(N). If the cleaning machine is automated, containing an automated cleaning machine system 1304 stored on the memory 2810 (FIG. 28), then one or more processor(s) 2800 (FIG. 28) may execute the program instructions 2812 (FIG. 28) to execute the steps in the mission plan as commanded by the mission control system 506 such as, for example, opening its top lid to receive the objects being transported to it by the unmanned aerial vehicles 1100-(N). – See at least paragraphs [0068], [0072], and [0093-0094] and Figs. 4-5, 11-13, 25-26, and 28). 	Regarding claim 16, McMillion discloses a non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause the processor to (In the illustrated implementation, the mission control system 506 in the base of the mission control vehicle housing(s) 500-(N), may include one or more processors 2600, coupled to a non-transitory computer readable storage medium 2612 via an input/output (I/O) interface 2610. … The non-transitory computer readable storage medium 2612 may be configured to store executable program instructions 2614 and other data points accessible by the processor(s) 2600 such as, for example; a data store manager 2618 that manages data stores 2616 and other local/remote system data stores (FIG. 29), cleaning task configurations from the website 100 or app 200, and/or mission plans 2620 created by the executable program instructions 2614. – See at least paragraph [0095] and Figs. 5 and 26):  	receive a service request associated with a task area from a requesting device (The first task execution step of a cleaning task 3000 configured with system default parameters and custom cleaning task parameters 3002, is to receive an event trigger 3004 to start or resume a cleaning task 3000. The mission control system's 506 processors 2600 execute the program instructions 2614 stored in memory 2612 to evaluate and listen for these event triggers 3004 to begin or resume execution of a cleaning task which may include, for example; the current day/time has reached a cleaning task's scheduled day/time, the owner's phone(s) have exited a geofence perimeter around the home, or the owner has manually pressed a “Clean Now” button 216.– See at least paragraph [0100]-[0101] and Figs. 5, 25-26, and 29-30);  	transmit a command to an unmanned aerial machine to drive the unmanned aerial machine to the task area, wherein the unmanned aerial machine acquires evaluation data about the task area (Once all criteria 3006 passes, the next step in the cleaning task 3000 is for mission control 500 to send out scouts 3008 of the plurality of unmanned vehicles 1100, 1200 to perform a scouting assessment 3010 around the home to find and identify mission planning state data such as, for example; current occupancy and obstacles, recent changes in the home environment such as a cleaning machine that may have been moved to another location, and objects that are candidates for cleaning task(s) 3000. – See at least paragraph [0101] and Figs. 11-12 and 30);  	determine a task to be performed based on the service request, the task area, and the evaluation data (As the mission control system 506 receives the scouting assessment 3010, its program instructions 2614 may build a mission plan 3012. The mission plan 3012 may include, for example; which cleaning task type to perform, the next steps required to perform a task 3000, which cleaning machine(s) 1300 if any will participate, which unmanned vehicles 1100, 1200 will participate, which attachments 602 for the unmanned vehicles 1100, 1200 if any will be needed, the latest system and custom task parameters 3002 and safety preferences 204 to respect during operation, how many loads to divide the cleaning task 3000 into, which identified objects are appropriate for and will be included in this load of this task 3000, which unmanned vehicle of the plurality of unmanned vehicles 1100, 1200 is responsible for which identified object(s) or area of identified objects and their order or retrieval, and the estimated time of completion.  – See at least paragraph [0102] and Figs. 2 and 14 and 30);  	and transmit a command to one or more autonomous machines to select the one or more autonomous machines to drive to the task area and execute the task based on at least the task and a location of the task area (Executing 3016 the mission plan 3012 may begin by sending out 3018 the unmanned vehicles 1100, 1200 for the cleaning task 3000 from their recharging housing(s). For unmanned ground vehicles 1200, they may simply drive out. For unmanned aerial vehicles 1100, a bay door 704 may open, and the tray 1002 upon which each aerial vehicle 1100 sits, may slide out of the vehicle housing 500 if needed to provide the unmanned aerial vehicle 1100 sufficient clearance to fly out. After the unmanned vehicles 1100, 1200 have exited their vehicle recharging housing, they may then proceed to the next destination in the mission plan 3012. Depending on the cleaning task type and objects identified, the next destination may be picking up any attachments 3020 in the attachments pickup area.. – See at least paragraph [0103] and Figs. 5 and 11 and 30). 	Regarding claim 18, McMillion discloses the requesting device is part of a predefined group of requesting devices operating within a region (The configuration change, or other task event triggers such as scheduled days/times for example, may then cause one or more processors 2600 (FIG. 26) to execute the program instructions 2614 (FIG. 26) of the mission control system 506 which is stored on the memory 2612 (HG. 26) coupled to the mission control system base 506 of the unmanned vehicle housing(s) 500-(N) and send the unmanned vehicles 1100-(N), 1200-(N) to begin or resume the cleaning task. The unmanned aerial vehicles 1100-(N) may then travel to the task object locations 2508-(N) to pick up the objects and transport them to the cleaning machine(s) 1300-(N) or other designated drop/staging location(s) 2514-(N). If the cleaning machine is automated, containing an automated cleaning machine system 1304 stored on the memory 2810 (FIG. 28), then one or more processor(s) 2800 (FIG. 28) may execute the program instructions 2812 (FIG. 28) to execute the steps in the mission plan as commanded by the mission control system 506 such as, for example, opening its top lid to receive the objects being transported to it by the unmanned aerial vehicles 1100-(N). …  If occupancy is detected in the home environment 2500 through mission control's program instruction 2614 analysis of sensor data from data inputs such as, for example; home occupancy motion sensors 2516 installed in rooms around the home environment 2500, or infrared cameras of the plurality of the unmanned vehicle's photo/video cameras 2726, the scouts 3008 may abort if safety preferences 204 require, and return to their vehicle housings 500, 1214 to recharge. As new objects, obstacles, occupancy, or environment changes are found 3010, the scouts 3008 may identify with their program instructions 2716 or request identification from the mission control system 506, which makes note of request source locations and whether any object is appropriate for any cleaning task(s) 3000. The mission control system 506 may process identification requests through its own program instructions 2614 by referencing the imagery with its local data stores 2904, 2906, 2908, or delegate the request to remote computing resources 2510 that may process the data through artificial intelligence systems such as, for example; neural networks, machine learning, machine vision, computer vision, etc. and then return the identification request results to the mission control system program instructions 2614 for determining the mission plan 3012. – See at least paragraphs [0094] and [0101] and Figs. 5, 11-13, 25-27, and 29-30). 	Regarding claim 19, McMillion discloses causing the processor to generate a task list based on service requests from the predefined group of requesting devices, tasks associated with the service requests from the predefined group of requesting devices, and task areas associated with the service requests to maximize performance of the tasks associated with the service requests by the one or more autonomous machines (The unmanned vehicle control system 1124 may operate automatically as needed, but is primarily commanded by mission control 506 per the mission plan for each operation it performs. … Therefore, while mission control 506 may command the vehicle as to what destination to travel to per the mission plan, the vehicle's control system 1124 actually executes it. … FIG. 27 is a block diagram illustrating various components of the unmanned vehicle control systems; 1124 for unmanned aerial vehicles, 1208 for unmanned ground vehicles, according to an implementation. In various examples, the block diagram may be illustrative of one or more aspects of the unmanned vehicle control systems 1124, 1208 that may be used to implement the various systems and methods discussed. In the illustrated implementation, the unmanned vehicle control systems 1124, 1208 in the unmanned vehicles 1100 1200 respectively, may include one or more processors 2700, coupled to a non-transitory computer readable storage medium 2714 via an input/output (I/O) interface 2712. … The non-transitory computer readable storage medium 2714 may be configured to store executable program instructions 2716 and other data stores 2718 accessible by the processor(s) 2700 such as, for example; the navigation system 2710, imagery taken by the photo/video cameras 2726, environment and object point clouds, and geolocations and other identifying data points. The navigation system 2710 may be used to build a navigation path 2720 to navigate the unmanned vehicles around obstacles and to their destinations, and may use sensors and components such as, for example; photo/video cameras 2726, gyros, accelerometers, and depth perception and motion tracking sensors 2724 to calculate the vehicle's pose data and track its position within 3D space while navigating, as well as map objects and the surrounding environment with point clouds while navigating around obstacles and towards each destination along the navigation path 2720. The system may then store these point clouds and other data points onboard the unmanned vehicle in 2718, or in the local system's area learning data store 2908 (FIG. 29). The unmanned vehicle control systems 1124, 1208 may communicate with input/output devices 2728, and with other machines in the system through its network interface 2730 such as, for example; with other unmanned vehicles 1100-(N), 1200-(N), mission control systems 506-(N) through their network interfaces 2628, and other cleaning machines 1300-(N) through their network interfaces 2826 (FIG. 28). … Once all criteria 3006 passes, the next step in the cleaning task 3000 is for mission control 500 to send out scouts 3008 of the plurality of unmanned vehicles 1100, 1200 to perform a scouting assessment 3010 around the home to find and identify mission planning state data such as, for example; current occupancy and obstacles, recent changes in the home environment such as a cleaning machine that may have been moved to another location, and objects that are candidates for cleaning task(s) 3000. Scouting assessments 3010 may be performed for up-to-date mission planning for a specific cleaning task 3000, or throughout the day as needed for the system, and may be provided to the owner in the app such as the “Morning Assessment” 308. The scouts 3008 may report their assessment findings 3010 to the mission control system 506 over the home's local wireless network, communicating between the mission control system's network interfaces 2628 and the unmanned vehicle system's network interfaces 2730. If occupancy is detected in the home environment 2500 through mission control's program instruction 2614 analysis of sensor data from data inputs such as, for example; home occupancy motion sensors 2516 installed in rooms around the home environment 2500, or infrared cameras of the plurality of the unmanned vehicle's photo/video cameras 2726, the scouts 3008 may abort if safety preferences 204 require, and return to their vehicle housings 500, 1214 to recharge. As new objects, obstacles, occupancy, or environment changes are found 3010, the scouts 3008 may identify with their program instructions 2716 or request identification from the mission control system 506, which makes note of request source locations and whether any object is appropriate for any cleaning task(s) 3000. The mission control system 506 may process identification requests through its own program instructions 2614 by referencing the imagery with its local data stores 2904, 2906, 2908, or delegate the request to remote computing resources 2510 that may process the data through artificial intelligence systems such as, for example; neural networks, machine learning, machine vision, computer vision, etc. and then return the identification request results to the mission control system program instructions 2614 for determining the mission plan 3012. … This calculation may vary depending on operational factors such as, for example; how many unmanned vehicles 1100, 1200 are available to participate in the current cleaning task 3000, how much power is required for each leg of transport by the unmanned vehicles 1100, 1200, what is the total power capacity and current battery 1122, 1210 level for each unmanned vehicle 1100, 1200 respectively, and how many objects in the mission plan 3012 are to be transported for the current load of the cleaning task 3000. The mission control system 506 may continually evaluate the mission plan 3012 progress and update the mission plan 3012 as needed while executing the cleaning task 3000. If it is determined more than one phase is needed to transport all of the objects to the cleaning machine 1300 for example, the unmanned vehicles 1100, 1200 may return to recharge 3040 as needed or commanded, normally after releasing their last object 3028, 3038 for that phase, and resuming the mission plan 3012 where they left off with their next object 3030 in the next phase of the mission plan 3012 after they have recharged. – See at least paragraphs [0068], [0101], [0119] and Figs. 4-9, 11-13, and 25-30). 	Regarding claim 20, McMillion discloses causing the processor to transmit commands to the one or more autonomous machines to cause the one or more autonomous machines to drive to the task areas and execute the tasks according to the task list (The unmanned vehicle control system 1124 may operate automatically as needed, but is primarily commanded by mission control 506 per the mission plan for each operation it performs. … What makes the unmanned ground vehicle an important primary component (FIG. 4) in the system as described above in 500, is its ability to support in the execution of cleaning tasks per the mission plan in concert with the unmanned aerial vehicles 1100 and cleaning machines 1300, in response to mission control 506 sending command signals over the home's local network to the wireless receiver inside the unmanned ground vehicle's control system 1208, where it travels and transports objects as needed to support the cleaning task. … FIG. 25 depicts a diagram of a home environment 2500 where a plurality of unmanned vehicles 1100-(N), 1200-(N) may travel between unmanned vehicle housing(s) 500-(N), cleaning machine(s) 1300-(N), task object locations 2508-(N), and designated drop/staging locations 2514-(N) to perform cleaning task(s), and where (N) represents one to many of each illustrated representation, according to an implementation. … In one example, the owner(s) 2502-(N) may configure a cleaning task through the website 100 or app 200 on their mobile device 2504-(N). The configuration change, or other task event triggers such as scheduled days/times for example, may then cause one or more processors 2600 (FIG. 26) to execute the program instructions 2614 (FIG. 26) of the mission control system 506 which is stored on the memory 2612 (HG. 26) coupled to the mission control system base 506 of the unmanned vehicle housing(s) 500-(N) and send the unmanned vehicles 1100-(N), 1200-(N) to begin or resume the cleaning task. The unmanned aerial vehicles 1100-(N) may then travel to the task object locations 2508-(N) to pick up the objects and transport them to the cleaning machine(s) 1300-(N) or other designated drop/staging location(s) 2514-(N). If the cleaning machine is automated, containing an automated cleaning machine system 1304 stored on the memory 2810 (FIG. 28), then one or more processor(s) 2800 (FIG. 28) may execute the program instructions 2812 (FIG. 28) to execute the steps in the mission plan as commanded by the mission control system 506 such as, for example, opening its top lid to receive the objects being transported to it by the unmanned aerial vehicles 1100-(N). … Next, the mission plan 3012 may be executed in one or more phases (not shown), depending on how much of the load is calculated to be successfully transported in the current phase. This calculation may vary depending on operational factors such as, for example; how many unmanned vehicles 1100, 1200 are available to participate in the current cleaning task 3000, how much power is required for each leg of transport by the unmanned vehicles 1100, 1200, what is the total power capacity and current battery 1122, 1210 level for each unmanned vehicle 1100, 1200 respectively, and how many objects in the mission plan 3012 are to be transported for the current load of the cleaning task 3000. – See at least paragraphs [0068], [0072], [0093-0094], and [0119] and Figs. 4-5, 11-13, 25-26, 28, and 30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claims 3-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McMillion in view of Trapero et al. (U.S. Publication 20180253092 A1). 	Regarding claim 3, McMillion does not disclose providing the one or more autonomous machines with access to the task area. 	However, Trapero teaches providing the one or more autonomous machines with access to the task area (Before proceeding with the flight, it is necessary to register the UAV (201) in the network (typically a mobile network) to be able to request said flight authorization; for this, the UAV sends parameters (202) from its mobile communications module to the nearest base station (203) identifying said UAV in the mobile network. These parameters received by the base station can be, among others: UAVID, the registration or identification of the UAV. IMSI (International Mobile Subscriber Identity), the unique identification code for each UAV, integrated in the SIM card, eSIM or virtual card. mMSIDSN (Mobile Station International Subscriber Directory Number) is a number that uniquely identifies a SIM card, eSIM or virtual card. NAAVI is the unique identifier for each user or individual. LMSI (Local Mobile Station Identity) is a temporary identification that can be assigned to a mobile station. … The equipment identity register database (EIR) (207) also receives these parameters and records and checks the registration number of the UAV (UAVID). That is, the EIR verifies the identity of the UAV (which will play the role of the IMEI of the mobiles); each UAV must be registered in the EIR database, if a UAV is not registered in this DB it cannot fly as, the EIR would not grant access and it could not request flight authorization. – See at least paragraphs [0166-0172]).  	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the flight access clearance of Trapero into the workforce system of McMillion because they are both directed to the control and operation of unmanned vehicles and doing so would allow the unmanned workforce to operate only in areas they are designated to carry out tasks. 	Regarding claim 4, McMillion does not disclose providing the one or more autonomous machines access to the task area further includes transmitting an access code from the home automation system to the one or more autonomous machines. 	However, Trapero teaches providing the one or more autonomous machines access to the task area further includes transmitting an access code from the home automation system to the one or more autonomous machines (Before proceeding with the flight, it is necessary to register the UAV (201) in the network (typically a mobile network) to be able to request said flight authorization; for this, the UAV sends parameters (202) from its mobile communications module to the nearest base station (203) identifying said UAV in the mobile network. These parameters received by the base station can be, among others: UAVID, the registration or identification of the UAV. IMSI (International Mobile Subscriber Identity), the unique identification code for each UAV, integrated in the SIM card, eSIM or virtual card. mMSIDSN (Mobile Station International Subscriber Directory Number) is a number that uniquely identifies a SIM card, eSIM or virtual card. NAAVI is the unique identifier for each user or individual. LMSI (Local Mobile Station Identity) is a temporary identification that can be assigned to a mobile station. … The equipment identity register database (EIR) (207) also receives these parameters and records and checks the registration number of the UAV (UAVID). That is, the EIR verifies the identity of the UAV (which will play the role of the IMEI of the mobiles); each UAV must be registered in the EIR database, if a UAV is not registered in this DB it cannot fly as, the EIR would not grant access and it could not request flight authorization. – See at least paragraphs [0166-0172]).  	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the flight access clearance of Trapero into the workforce system of McMillion because they are both directed to the control and operation of unmanned vehicles and doing so would allow the unmanned workforce to operate only in areas they are designated to carry out tasks. 	Regarding claim 17, McMillion does not disclose causing the processor to provide access to the one or more autonomous machines to the task area. 	However, Trapero teaches causing the processor to provide access to the one or more autonomous machines to the task area (Before proceeding with the flight, it is necessary to register the UAV (201) in the network (typically a mobile network) to be able to request said flight authorization; for this, the UAV sends parameters (202) from its mobile communications module to the nearest base station (203) identifying said UAV in the mobile network. These parameters received by the base station can be, among others: UAVID, the registration or identification of the UAV. IMSI (International Mobile Subscriber Identity), the unique identification code for each UAV, integrated in the SIM card, eSIM or virtual card. mMSIDSN (Mobile Station International Subscriber Directory Number) is a number that uniquely identifies a SIM card, eSIM or virtual card. NAAVI is the unique identifier for each user or individual. LMSI (Local Mobile Station Identity) is a temporary identification that can be assigned to a mobile station. … The equipment identity register database (EIR) (207) also receives these parameters and records and checks the registration number of the UAV (UAVID). That is, the EIR verifies the identity of the UAV (which will play the role of the IMEI of the mobiles); each UAV must be registered in the EIR database, if a UAV is not registered in this DB it cannot fly as, the EIR would not grant access and it could not request flight authorization. – See at least paragraphs [0166-0172]).  	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the flight access clearance of Trapero into the workforce system of McMillion because they are both directed to the control and operation of unmanned aerial vehicles (UAVs). Doing so would allow the unmanned workforce to operate only in areas they are designated to carry out tasks.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McMillion in view of Dahlstrom (U.S. Patent Number 10011352 B1). 	Regarding claim 7, McMillion does not disclose responding to receiving the service request, controlling the base station pod to travel to the task area. 	However, Dahlstrom teaches responding to receiving the service request, controlling the base station pod to travel to the task area (The present disclosure is directed to apparatus, systems, and methods that facilitate the ability of a user to monitor and control the amount of depletable materials and other materials (including materials collected or transferred by the drone as well as those sent to the drone) and/or power supplies present in a robotic device such as without limitation an aerial vehicle. This may be accomplished by attaching the robotic device to a mobile base station containing one or more containers of depletable and/or other materials and/or power supplies via a umbilical cabling and tethering (UCAT) apparatus designed to transport materials and power supplies from the mobile base station containers to the robotic device, either at the command of the user or via an automated or semi-automated process. This may reduce or eliminate the need for the robotic device to physically return to the mobile base station or other location in order to replenish its depletable or other materials and/or power supplies, thus allowing more time to be dedicated to task performance. – See at least Column 4, lines 39-60 and Fig. 14). 	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the mobile base station of Dahlstrom into the workforce system of McMillion because they are directed to equivalent fields of automated task management and completion. This would therefore allow the base stations to relocate to more advantageous locations that would directly improve the efficiency of completing tasks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kulkarni et. al (US 20180137454 A1) discloses a delivery workforce system operated by networked unmanned vehicles, both aerial and ground.
Przybylko et. al (US 20140111332 A1) discloses an automated, networked workforce system confined to perform tasks along a beachside area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666          

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666